Title: To Thomas Jefferson from Thomas Pleasants, Jr., 24 October 1785
From: Pleasants, Thomas, Jr.
To: Jefferson, Thomas



Sir
Raleigh the 24th. Oct. 1785

Having been favoured with an extract from Your Letter to Governour Henry, in respect to supplying the Farmers-General of France with Tobacco, I have joined my friend Mr. David Ross, and Messrs. Nelson & Co. in an Answer thereto, which will be transmitted to you by the Governour, from which you will observe that in the present situation of the Trade and Circumstances of this Country, that we thought a Contract ineligible, and therefore proposed doing the business upon Commission.
Messrs. William Alexander & Co. appear here at present as the Agents of the Farmers General. You are acquainted with Mr. Alexander, and perhaps no Stranger to the Circumstances, but who his Connections are, or whether they purchase on Commission, or not, is uncertain.
You are also acquainted with Mr. Ross and may perhaps think that his knowledge and Experience in the Commerce of this Country, and general acquaintance with almost every man in it, better qualifies him to Conduct this business to advantage, to introduce the products and Manufactures of France into this Country and to promote a Commercial Intercourse between them, than a Stranger. If so, you will on some Suitable occasion represent the Matters to the Farmers General, and take such Measures therein, as to you may appear proper.
Tobacco is a Most Valuable article of our Commerce, and if properly Managed will be a great Source of Material Wealth. But the advantage will be lost, if the Merchants of another Country engross the Trade. In our present Infant State, it would have been temerity in us to have entered into a Contract for Tobacco. If known the Merchants of G. Britain would have Counteracted it, and from their great Resources and abilities, would in all probability have effected our Ruin. They are endeavouring to secure this branch of our Commerce to themselves. All their measures are  directed to this end, and hitherto every thing has favoured their design. The proposal from Sir Robert Herries to the Farmers General, has I concieve originated with them, and the loss of One hundred thousand pounds would be of Little Consequence to them, when Compared with the great and permanent Advantages that would arise from getting the Tobacco trade into their own hands, which a Contract once obtained, would perhaps forever Secure. Every port of this Country is filled with British Goods and British Factors, which affords every excitement to Luxury and Extravagance, and unless some immediate measures are taken to check the present torrent of dissipation, and Regulate the Trade so as to place the Merchant Citizens, upon a better footing, there will not be in Virginia a Merchant unconnected with G. Britain, or a Single ship owned here, so that the whole advantages of the trade will be lost to this Country—in which Case, as an Independent people, it would better that we had no Commerce at all. But the Legislature will see the Necessity of taking up this Subject, and I hope will prohibit the Importation of many articles, impose heavy duties upon some, and encourage the Manufacture of other articles, particularly all those Necessary for the Internal security, strength, and defence of the State, and give to her Merchants some exclusive rights. In which hope I shall at present drop this Subject, and with sentiments of real Regard Remain Your friend, and Mo Ob. Hble St.,

Thomas Pleasants jr.

